Case 0:19-cv-61007-JIC Document 20 Entered on FLSD Docket 08/02/2019 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 19-61007-CIV-COHN/SELTZER

 RYAN TURIZO, individually and on
 behalf of all others similarly situated,

        Plaintiff,

 vs.

 CERTIFIED ASSOCIATES, LLC, d/b/a
 CERTIFIED MARIJUANA DOCTORS.COM,

        Defendant.

 __________________________________/

                                   ORDER CLOSING CASE

        THIS CAUSE is before the Court upon the parties’ Joint Stipulation of Voluntary

 Dismissal with Prejudice (“Stipulation”) [DE 19.] The Court has reviewed the Stipulation

 and the record in this case, and is otherwise fully advised in the premises.

        Accordingly, it is ORDERED AND ADJUDGED that the Clerk of Court is directed

 to CLOSE this case and DENY any pending motions as MOOT.

        DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County,

 Florida, this 2nd day of August, 2019.




 Copies provided to counsel of record via CM/ECF.
